Citation Nr: 0515172	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for dental disorders.

2.  Entitlement to an increased evaluation for a low back 
strain, currently rated as 20 percent disabling.

3.  What evaluation is warranted for low back radiculopathy 
to the left lower extremity from September 26, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Newark, New Jersey 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an October 1994 rating decision, 
the RO denied an increase above the existing 20 percent 
evaluation for lumbosacral myalgia.  In a November 1994 
rating decision, the RO denied service connection for dental 
disorders.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have irreplaceable missing teeth due 
to a service incurred disease or injury; he did not suffer 
inservice dental trauma; he was not a prisoner of war; he is 
not a participant in a VA program of vocational 
rehabilitation; he does not have a service connected disorder 
that aggravates a dental disorder; and he does not have a 
dental disorder that is complicating another disorder for 
which he currently receives VA treatment.

3.  The veteran has a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

4.  The veteran's low back strain is not manifested by severe 
pathology with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

5.  The veteran's low back strain is not manifested by 
favorable ankylosis of the entire thoracolumbar spine, or by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  The veteran is not eligible for service connected 
compensation for any dental disorder.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2004).

2.  The veteran is entitlement to receive VA dental 
treatment.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107; 38 C.F.R. 
§§ 3.381, 17.161.

3.  The criteria for an evaluation in excess of 20 percent 
for a low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In September 2001 and October 2003, the RO 
sent the veteran letters that addressed those matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's claims file 
contains his service medical and dental records, and VA 
medical treatment records.  All available identified private 
treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
veteran has had VA medical examinations addressing the 
condition of his back, as recently as 2002.  In the October 
2003 letter, the RO asked the veteran to advise VA if there 
were any other information or evidence he considered relevant 
to his claims.  In statements of the case issued in December 
1994 and March 1996, and in supplemental statements of the 
case issued in October 1996, September 1997, December 1997, 
February 2000, September 2003, and May 2004, VA advised the 
veteran what evidence VA had requested, and what evidence VA 
had received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
the 2001 and 2003 VCAA letters after the initial adverse 
rating decisions of 1994.  A claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The Court 
explained in Pelegrini, however, that the failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notice required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, VA issued initial adverse rating actions in 
1994, prior to the enactment of the VCAA in 2000.  The RO 
provided the required VCAA notices in 2001 and 2003.  The 
veteran was provided an opportunity to respond.  The lack of 
full notice prior to the initial decision is corrected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 
2005) (Subsequent notice is sufficient provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim by VA.) 

VA's communications with the veteran did not include a 
specific notice that he needed to submit all evidence in his 
possession, however, the notice provided conveyed the essence 
of this requirement to the veteran, and hence, there is no 
prejudice.  Id.  

To the extent that this or any other omission by VA 
constitutes failure to fulfill any duty to notify and assist 
the veteran, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); Mayfield.



Service Connection for Dental Disorders

The veteran is seeking entitlement to service connection for 
dental disorders, specifically, residuals of multiple broken 
teeth.  The veteran explained his dental claim in a November 
1994 statement, and at a June 1995 RO hearing.  He reported 
that he had dental treatment during service, including 
extraction of two teeth and fillings in several teeth.  He 
stated that the teeth that were filled during service broke 
over the years following service.  He related that he has 
since occasionally had gum infections at the sites of the 
broken teeth.

The veteran stated that the dental fillings done during 
service were done in a hurried way, and that the filling 
material contained or was similar to lead.  He indicated that 
he got partial plates after service to replace extracted or 
broken teeth.

Records of dental treatment of the veteran during service 
reflect that two of his teeth were extracted, and that 
fillings were put in multiple teeth.  Post service the 
veteran was seen by VA in November 1968 for multiple tooth 
extractions and restorations, and for oral prophylaxis.  
These records note impacted teeth, but do not refer to any 
inservice dental trauma.  

During an October 1985 VA outpatient dental consultation the 
veteran was noted to have a four day history of tooth pain.  
Following physical examination the veteran was found to have 
a nonrestorable tooth number two.  The tooth was removed 
without complication.  The veteran was thereafter advised to 
seek private medical care.

The veteran was noted in March 1998 to be edentenulous with 
respect to his upper teeth.

The veteran has not submitted any records of private dental 
treatment.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

Disability compensation and VA dental treatment my be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  The types of dental disorders that 
may be compensable include irreplaceable missing teeth, and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

There is no competent evidence that the veteran has 
irreplaceable missing teeth.  The veteran has stated that he 
obtained partial plates to replace teeth that are missing.  
There is no competent evidence, however, that the veteran 
suffered inservice injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation for any dental 
disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  One of these classes of eligibility, Class IV, 
authorizes any needed dental treatment for those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation, or who are entitled to the 100 percent 
rate by reason of individual unemployability.  38 C.F.R. 
§ 17.161(h).  In an April 2004 rating decision, the veteran 
was granted entitlement to a 100 percent rating based on 
individual unemployability.  Therefore, the veteran is 
eligible for VA dental treatment under Class IV. 

The veteran is not eligible for VA dental treatment under any 
of the other classes of eligibility.  He does not have a 
service connected compensable dental disorder, as is required 
for Class I eligibility.  38 C.F.R. § 17.161(a).  Because he 
did not apply for dental treatment within one year of his 
separation in 1967, he does not qualify for Class II 
eligibility.  38 C.F.R. § 17.161(b).  He did not suffer 
trauma to his teeth during service, so he does not qualify 
for Class II (a) eligibility.  38 C.F.R. § 17.161(c).  

Similarly, the remaining classes of eligibility for dental 
treatment are not applicable in this case.  The veteran was 
not a prisoner of war, he has not received prior VA dental 
treatment, he does not have a dental condition that was 
aggravated by another service-connected condition, he is not 
participating in a VA vocational rehabilitation program, and 
he does not have a dental condition that is complicating 
another condition that is under VA treatment.  Therefore, he 
is not eligible for dental treatment under Classes II (b), II 
(c), IIR, III, V, or VI.  See 38 C.F.R. § 17.161(d)-(j).  

In summary, the veteran is not eligible for service 
connection for dental conditions for purposes of 
compensation.  He is eligible, under Class IV, for VA dental 
treatment.

Increased Rating for a Low Back Disability

The veteran submitted a claim for service connection for a 
low back disability in 1968.  In a June 1969 rating decision, 
VA granted service connection, effective from November 1968, 
for myalgia of the lumbosacral area.  Service connection for 
a low back disability has continued in effect since that 
time, although the description of the disorder has changed, 
and the rating for the disorder has increased.  The disorder 
has been evaluated as 20 percent disabling since January 
1978.

In a December 2002 rating decision, the RO granted a separate 
evaluation and service connection for a mild spastic gait of 
the right lower extremity, status post cerebral vascular 
accident, and associated with diabetes mellitus.  In a May 
2004 rating decision, the RO revised the description of the 
service-connected right lower extremity to include low back 
radiculopathy.  Also in the May 2004 rating decision, the RO 
granted separate service connection for low back 
radiculopathy into the left lower extremity.  The RO restyled 
the description of the service-connected low back disability 
to low back strain.  The rating issue currently before the 
Board on appeal is a claim of entitlement to an increase 
above the current 20 percent rating for low back strain.  The 
low back strain rating is separate from the ratings for 
conditions that include radiculopathy into the right and left 
lower extremities.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The criteria for rating disabilities of the spine, including 
lumbosacral strain, have changed during the course of this 
appeal.  The Board will apply the earlier version of the 
rating criteria before the effective date of the revised 
rating criteria, and will apply the revised version of the 
rating criteria beginning from the effective date of the 
revised criteria.  Kuzma v. Principi, 341 F3d 1327 (Fed.Cir. 
2003).

Prior to September 26, 2003, a 40 percent rating for a 
lumbosacral strain required that the disorder be "[s]evere; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the new rating criteria, effective September 26, 2003, 
lumbosacral strain is evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a (2004).  Under that formula, a 40 percent rating 
requires forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.    

The veteran's complaints of chronic low back pain are 
reflected in VA outpatient treatment notes and in the reports 
of VA examinations.  The most recent compensation 
examinations were in April 1997, July 1999, September 2001, 
and July 2002.  A careful review of this evidence, however, 
does not show listing of the spine, loss of lateral motion, 
or abnormal mobility on forced motion.  The ranges of motion 
of the veteran's lumbar spine were less than full, but some 
motion was retained.  Forward flexion of the thoracolumbar 
spine has not been found to be limited to less than 60 
degrees.  On some examinations, pain with motion is noted, 
but the pain does not further limit motion.  The veteran 
reports diminished endurance for activities because of his 
low back pain, but there is no medical finding that the 
diminished endurance impairs the veteran's function to an 
extent beyond that contemplated by a 20 percent rating.

The manifestations of the veteran's low back disorder do not 
meet either the earlier or the revised version of the 
criteria for a rating in excess of 20 percent.  As such, the 
claim for an increased rating is denied.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind, and finds that the veteran has not required post-
service hospitalizations for his low back disability.  The 
veteran has reported that his low back pain interfered with 
employment, but the evidence and examinations of record do 
not show impairment that is consistent with a marked 
interference with employment.  The Board finds that there are 
no exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.



ORDER

Service connection for broken and missing teeth, for the 
purpose of obtaining VA dental treatment, is granted.

Entitlement to an evaluation in excess of 20 percent for a 
low back strain is denied.


REMAND

In a May 2004 rating decision, the RO granted separate 
service connection for low back radiculopathy into the left 
lower extremity.  The RO assigned a 10 percent evaluation 
for that disorder.  In statements submitted in December 2004 
and March 2005, the veteran's representative has indicated 
disagreement with the rating assigned.  To date, however, a 
statement of the case addressing this issue has yet to be 
issued.  

Accordingly, pursuant to Manlincon v. West, 12 Vet App 238 
(1999), this case is REAMNDED for the following action.

The RO should issue the veteran a 
statement of the case, and give him an 
opportunity to perfect an appeal of such 
issue by filing a timely substantive 
appeal.  This issue should be sent to 
the Board for appellate review only if 
the veteran files a timely substantive 
appeal.
.
The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


